DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 7, the claim recites “a plurality of devices” in line 4 and “the devices” in line 5.  However, it is unclear to the examiner whether these are separate devices from, or are direct references to, the previously claimed “edge devices” or “IoT devices”. Claim 16
As per claim 8, the claim recites “the devices” in line 4 and line 5.  However, it is unclear to the examiner whether these are separate devices from, or are direct references to, the previously claimed “edge devices” or “IoT devices”.  Claim 17 recites similar subject matter to claim 8 and is therefore rejected for similar reasoning.
As per claim 9, the claim recites “the devices” in line 4.  However, it is unclear to the examiner whether these are separate devices from, or are direct references to, the previously claimed “edge devices” or “IoT devices”.  Claim 18 recites similar subject matter to claim 9 and is therefore rejected for similar reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-13, 15-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury, et al (Pub. No. US 2021/0142223 A1, hereinafter referred to as Choudhury), and further in view of Kohout, et al (Pub. No. 2020/0120004 A1, hereinafter referred to as Kohout).

Claim 2 is an independent claim and Choudhury discloses a method performed by one or more computers (see para. [0018], [0021]-[0023]), the method comprising: 
receiving, from each of multiple edge devices in a set of edge devices (authorized nodes show edge devices as claimed, para. [0004], [0049]), a set of machine learning parameters of a local machine learning model trained by the edge device (the machine learning models in the authorized nodes are locally trained using local data, para. [0049]; after training of the local machine learning models is completed, the updates to weights (parameters as claimed) in these local machine learning models can be propagated up to the global machine learning model, para. [0050]), wherein the machine learning parameters received from each edge device are results of machine learning training performed by the edge device (after training of the local machine learning models is completed in client devices, the updates to weights in these local machine models can be propagated up to global machine learning model, para. [0050]) using local network traffic processed by the edge device to train the local machine learning model (data source located in locations that are authorized nodes…local machine learning models in authorized nodes are locally trained using local data in data sources, para. [0049]; a data source is a source of local data, para. [0063]); 
generating, using the machine learning parameters received from the multiple edge devices, a composite machine learning model (the weights in these local machine learning models can be propagated up to global machine learning model…global machine learning model can benefit from the training of local machine learning models in client devices, para. [0050]; updates to weights in client devices in each location are aggregated…then, each location can send the aggregated weights to primary location and are aggregated to form the weights for global machine learning model 130, para. [0051]) to classify network traffic processed by edge devices into different categories representing traffic from the different types of IoT devices; and 
(when subsequent training is performed, the weights from global machine learning model 130 can be sent back down to the local machine learning models for additional training, para. [0052]).  

It is noted from the above rejection that Choudhury generally teaches a composite machine learning model and a plurality of local machine learning models.  Choudhury also teaches the client devices may form an Internet of things (see para. [0031]). However, Choudhury does not specifically teach what the machine learning models are used for.  Therefore, Choudhury does not specifically disclose, but Nagaraju teaches, that the learning machine models are to classify network traffic into categories according to which of multiple different types of Internet of Things (IoT) devices produced the traffic (machine learning model with optimized parameters for classifying a device in a network based on its corresponding traffic, para. [0035], [0036]; classification of the types of IoT devices on a network, para. [0001], [0047]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Kohout’s machine learning model functionality with Choudhury’s machine learning models because it would have allowed for various learning model usage applications and further allowing for a more efficient management of network device communications based on device types through machine learning models (Kohout, para, [0004]).

As per claim 3, claim 2 is incorporated and Choudhury teaches wherein generating, using the machine learning parameters received from the multiple edge devices, the composite machine learning model (see above rejection of claim 2) comprises training respective composite machine learning models for (each location can aggregate weights from local machine learning models in the location, para. [0051] - Kohout).  
	Choudhury does not specifically disclose, but Kohout teaches to classify network traffic processed by edge devices into different categories representing traffic from the different types of IoT devices (machine learning model with optimized parameters for classifying a device in a network based on its corresponding traffic, para. [0035], [0036]; classification of the types of IoT devices on a network, para. [0001], [0047]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Kohout’s machine learning model functionality with Choudhury’s machine learning models because it would have allowed for various learning model usage applications and further allowing for a more efficient management of network device communications based on device types through machine learning models (Kohout, para, [0004]).

As per claim 4, claim 3 is incorporated and Choudhury further discloses wherein the groups of users or edge devices respectively correspond to a different geographic areas (each location, para. [0051]).  
	  
As per claim 6, claim 2 is incorporated and Choudhury further discloses wherein, for each of the edge devices, the machine learning parameters received from the edge device comprise at least one of (i) values of weights between nodes of the local machine learning model trained by the edge device (see para. [0050]) or (ii) values of gradients of loss functions used by the edge device to train the local machine learning model.  

As per claim 7, claim 2 is incorporated and Choudhury further discloses a composite machine learning model and a plurality of local machine learning models (see para. [0049], [0050]), and that the client (see para. [0031]).  However, Choudhury does not specifically teach what the machine learning models are used for.  Therefore, Choudhury does not specifically disclose, but Kohout teaches, wherein the machine learning models are trained to classify network traffic processed by edge devices into different categories representing traffic from the different types of IoT devices based on at least one of a data size of data packets received from a plurality of devices (packet size for traffic flow is observed for captured telemetry data, para. [0044]; captured traffic telemetry data used for device type classification, para. [0035], [0036], [0047], [0048]) or a frequency at which the devices transmit data.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Kohout’s machine learning model functionality with Choudhury’s machine learning models because it would have allowed for various learning model usage applications and further allowing for a more efficient management of network device communications based on device types through machine learning models (Kohout, para, [0004]).

As per claim 8, claim 2 is incorporated and Choudhury further discloses a composite machine learning model and a plurality of local machine learning models (see para. [0049], [0050]), and that the client devices may form an Internet of things (see para. [0031]).  However, Choudhury does not specifically teach what the machine learning models are used for.  Therefore, Choudhury does not specifically disclose, but Kohout teaches, wherein the machine learning models are trained to classify network traffic processed by edge devices into different categories representing traffic from the different types of IoT devices based on on at least one of an amount of time between successive transmissions by the devices or a time of day at which the devices transmit data (start time and end time associated with the traffic flow is observed for captured telemetry data, para. [0044]; captured traffic telemetry data used for device type classification, para. [0035], [0036], [0047], [0048]).  


As per claim 10, claim 2 is incorporated and Choudhury further discloses further comprising: 
receiving updated machine learning parameters from one or more edge devices (weights are aggregated in the primary node from local models…training can be repeated any number of times, para. [0088], [0089]; see also FIG. 9: 906); 
updating the composite machine learning model using the updated machine learning parameters (global machine learning model generated using weights obtained from local training of local machine learning models, para. [0088]; training can be repeated any number of times, para. [0089]; see also FIG. 9: 906); and 
providing the updated composite machine learning model to the set of edge devices (for another round of training, propagate primary weights in the global machine learning model down the hierarchical structure for performing local training of machine learning models, see FIG. 9: 908-914).  

Claim 11 is an independent claim corresponding to independent claim 2 and is therefore rejected for similar reasoning.  Choudhury further discloses one or more computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform the operations (see para. [0018], [0021]-[0023]).

claim 12, claim 11 is incorporated.  Claim 12 corresponds to claim 3 and is therefore rejected for similar reasoning.

As per claim 13, claim 12 is incorporated.  Claim 13 corresponds to claim 4 and is therefore rejected for similar reasoning.

As per claim 15, claim 11 is incorporated.  Claim 15 corresponds to claim 6 and is therefore rejected for similar reasoning.

As per claim 16, claim 11 is incorporated.  Claim 16 corresponds to claim 7 and is therefore rejected for similar reasoning.

As per claim 17, claim 11 is incorporated.  Claim 17 corresponds to claim 8 and is therefore rejected for similar reasoning.

As per claim 19, claim 11 is incorporated.  Claim 19 corresponds to claim 10 and is therefore rejected for similar reasoning. 

Claim 20 is an independent claim corresponding to independent claim 11 and is therefore rejected for similar reasoning.

As per claim 21, claim 20 is incorporated.  Claim 21 corresponds to claim 3 and is therefore rejected for similar reasoning.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury and Kohout, and further in view of Tang, et al (Pub. No. US 2019/0279329 A1, hereinafter referred to as Tang).

As per claim 5, claim 2 is incorporated and Choudhury further discloses the set of edge devices (client devices can be, for example, computers, workstations, or network computers, and can include other types of client devices such as mobile phone, tablet computer, and smart glasses, para. [0031]; client devices connect to network utilizing wireless connections, para. [0032]).
	Choudhury and Kohout do not specifically disclose that the one or more of the edge devices in the set of edge devices comprises a satellite terminal.  However, a satellite terminal is a well-known client device, as, for example, depicted in Tang (computing device may refer to…satellite processor, para. [0054]), and would have been obvious to incorporate with Choudhury and Kohout to allow for a wide range of client devices without requiring undue modifications to the Choudhury and Kohout teachings.

As per claim 14, claim 11 is incorporated.  Claim 14 corresponds to claim 5 and is therefore rejected for similar reasonings.


Allowable Subject Matter
Claims 9 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. No. 2020/0162503 A1 – generally teaches using machine learning to classify identified IoT devices
US Pub. No. 2018/0032908 A1 – generally teaches collecting edge data from edge devices at a server to update a global machine learning model and sending the updated global model to the edge devices for local model updates.
US Pub. No. 2020/0334524 A1 – generally teaches edge learning and a central server for updating trained model parameters.
US Patent No. 9,563,854 B2 – generally teaches machine learning model training with local models and global models on a distributed network of training devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JONATHAN A BUI/Primary Examiner, Art Unit 2448